 

Bonds.com 10-K [bci-10k_123113.htm]

 

 

Exhibit 10.111



 

FORM OF SECURED PROMISSORY NOTE

 

$__________ Dated: February __, 2014

For value received, BONDS.COM HOLDINGS, INC., a Delaware corporation (“Maker”),
promises to pay to _______________ (“Holder”), the principal sum of __________
Dollars ($________), or any lesser amount that is the outstanding principal
amount hereof (the “Principal Balance”), plus any applicable interest on the
unpaid Principal Balance from time to time outstanding pursuant to the terms and
conditions set forth in this Secured Promissory Note (this “Note”).

1.           Payment Terms.

(a)                Interest. As of the effective date of this Note and
continuing thereafter, simple interest will accrue on the unpaid Principal
Balance at a rate of ten percent (10%) per annum (the “Interest Rate”), computed
on the basis of a 365-day year.

(b)                Payment Upon Maturity Date. Subject to acceleration under
Section 2 below, Maker shall pay to Holder the outstanding Principal Balance
plus all accrued and unpaid interest or other amounts due hereunder in full on
the Maturity Date. The “Maturity Date” means the earlier of (i) the date that is
three (3) months after the date of this Note and (ii) the date of any Change of
Control (defined below). All payments hereunder shall be applied as follows: (i)
first, to the payment of all accrued and unpaid interest; and (ii) second, to
the reduction of the Principal Balance.

(c)                Change of Control. A “Change of Control” means (a) a
consolidation, merger, reorganization or other form of acquisition of or by
Bonds.com Group, Inc. (“BDCG”) or Maker in which BDCG’s or Maker’s stockholders
immediately prior to the transaction retain less than 50% of the voting power
of, or economic interest in, the surviving or resulting entity (or its parent)
immediately after the transaction, (b) a sale of more than a majority of BDCG’s
or Maker’s assets, or (c) the acquisition by any person or group of persons of
more than 50% of BDCG’s or Maker’s outstanding voting securities.

(d)                Prepayment. Maker may prepay any accrued interest and the
Principal Balance of this Note at any time, in whole or in or part, without any
penalty or premium; provided, that, all prepayments shall be applied to all
Bridge Notes (as defined below) on a pro rata basis.

2.           Events of Default. The occurrence of any of the following events
constitutes an “Event of Default” under this Note:

(a)                Failure to Pay. Maker fails to make any payment of principal
or any applicable interest as and when due under the terms of this Note;

(b)                Involuntary Bankruptcy or Insolvency Proceedings. Proceedings
for the appointment of a receiver, trustee, liquidator or custodian of BDCG or
Maker or of all or a substantial part of the property of BDCG or Maker, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to BDCG or Maker or the debts of BDCG or Maker under
any bankruptcy, insolvency or other similar law now or hereafter in effect are
commenced and an order for relief entered or such proceeding is not dismissed or
discharged within 90 days of such commencement; or



 

 

(c)                Voluntary Bankruptcy or Insolvency Proceedings. BDCG or Maker
(i) applies for or consents to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property, (ii) makes a general assignment for the benefit of its or any of its
creditors, (iii) is dissolved or liquidated, (iv) commences a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consents to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it.

(d)                Breaches of Covenants. Maker fails to observe or perform any
covenant under this Note or the Pledge Agreement (defined below) and such
failure shall continue for ten (10) business days after the earlier of (i)
Maker’s knowledge of such failure and (ii) Maker’s receipt of Holder’s written
notice to Maker of such failure; provided, however, that with respect to the
covenant not to create, incur, assume or become liable for Indebtedness in
Section 6 below, such ten (10) business day cure period shall not apply.

(e)                Representations and Warranties. Any representation and
warranty made by Maker in this Note or the Pledge Agreement shall be false or
inaccurate in any material respect when made by Maker.

(f)                 Other Bridge Notes. Maker fails to make any payment required
under any other Bridge Note (defined below).

(g)                Other Indebtedness. If there is a default in any Indebtedness
to which Maker is a party with a third party or parties resulting in a right by
such third party or parties to accelerate the maturity of such Indebtedness.

(h)                Judgments. If a final, uninsured judgment or judgments of the
payment of money in an amount, individually or in the aggregate, of at least
$250,000 shall be rendered against Maker and shall remain unsatisfied and
unstayed for at least ten (10) business days.

3.            Security. This Note is secured by a pledge granted under the
Pledge Agreement, dated as of the date hereof, by and among Maker, BCA LLC, and
the Bridge Note Holders (the “Pledge Agreement”).

4.            Rights of Holder on Default. On the occurrence or existence of any
Event of Default and at any time thereafter during the continuance of such Event
of Default, Holder may, by written notice to Maker, declare the outstanding
Principal Balance, together with any then accrued and unpaid interest and other
charges, payable by Maker (the “Outstanding Balance”) to be immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are expressly waived; provided, however, in the case of Section
2(b) and 2(c) above, the Outstanding Balance shall be immediately due and
payable automatically without the need for any notice by Holder. Consistent with
the limitations in Section 11 below, default interest shall accrue on the
Outstanding Balance at the highest rate of interest permitted by applicable law,
and such default interest shall be immediately due and payable. Maker
acknowledges that it would be extremely difficult or impracticable to determine
Holder’s actual damages resulting from any late payment or Event of Default
under this Note, and such default interest or other charges are reasonable
estimates of those damages and do not constitute a penalty. In addition to the
foregoing remedies, upon the occurrence or existence of any Event of Default,
Holder may exercise any other right, power or remedy permitted to it by law,
either by suit in equity or by action at law, or both. All of the rights, powers
and remedies of Holder shall be cumulative, and may be exercised independently,
concurrently or successively in Holder’s sole discretion. No waiver by Holder of
any default shall operate as a waiver of any other default or of the same
default on a future occasion. No delay or omission on the part of Holder in
exercising any right or remedy shall operate as a waiver thereof and no single
or partial exercise by Holder of any right or remedy shall preclude any other or
future exercise thereof or the exercise of any other right or remedy.



2

 

5.            Payment of Costs. Maker shall pay all costs incurred by Holder in
enforcing or collecting this Note, including without limitation all attorneys’
fees, costs, and expenses incurred in all matters of interpretation,
enforcement, and collection, before, during and after demand, suit, proceeding,
trial, appeal, in post-judgment collection efforts.

6.            Covenants. This Note is issued as part of a series of similar
notes (collectively, the “Bridge Notes”) issued by the Company on the date
hereof.  The holders of such Bridge Notes (collectively, the “Bridge Note
Holders”) and the principal amount of each of the Bridge Notes held thereby are
each listed on the Schedule of Holders attached hereto.  All payments of
principal and interest on the Bridge Notes (including any prepayments) shall be
made pro rata (based on principal amount) among all Bridge Note Holders.  The
Company may not grant a security interest to any of the Bridge Note Holders for
the obligations under the Bridge Notes unless such security interest is granted
pro rata to all Bridge Note Holders. Maker and Bonds.com Inc. shall not create,
incur, assume, or become directly or indirectly liable with respect to any
Indebtedness, except for the obligations under the Bridge Notes with respect to
Maker. The proceeds from this Note shall be used for working capital purposes by
Maker and its subsidiaries. Until the closing of any Change of Control
transaction, no part of the proceeds hereunder shall be used for (a) the payment
of severance liabilities or (b) the payment of investment banking expenses other
than the payment to Hyde Park Capital Partners of a fee for a fairness opinion
in the amount of $100,000.

7.            Representations and Warranties. Maker and its subsidiary,
Bond.com, Inc., are corporations duly organized, validly existing, and in good
standing under and by virtue of the laws of the State of Delaware. Maker has all
requisite power and authority to execute and deliver this Note and the Pledge
Agreement and to assume and perform its obligations hereunder and thereunder.
The execution and delivery of this Note and the Pledge Agreement and the
performance by Maker of its obligations hereunder and thereunder have been duly
authorized by all necessary action of Maker. Neither Maker nor Bonds.com, Inc.
is obligated for any Indebtedness as of the date hereof. For purposes of this
Note, “Indebtedness” means: (i) all obligations for borrowed money; (ii) all
obligations evidenced by bonds, notes, debentures, or other similar instruments;
(iii) all debt or other obligations of others guaranteed by Maker and/or
Bonds.com, Inc.; (iv) all obligations secured by a lien existing on property
owned by Maker and/or Bonds.com, Inc., whether or not the obligations secured
thereby have been assumed by Maker or are non-recourse to the credit of Maker
and/or Bonds.com, Inc.; (v) any other obligation for borrowed money or other
financial accommodations which in accordance with generally accepted accounting
principles would be shown as a liability on the balance sheet of Maker and/or
Bonds.com, Inc.; (vi) any repurchase obligation or liability of Maker and/or
Bonds.com, Inc. with respect to accounts, chattel paper or notes receivable sold
by Maker and/or Bonds.com, Inc.; (vii) any obligation arising with respect to
any other transaction that is the functional equivalent of borrowing but which
does not constitute a liability on the balance sheets of Maker and/or Bonds.com,
Inc.; and (viii) all payment and reimbursement obligations of Maker and/or
Bonds.com, Inc. (whether contingent or otherwise) in respect of letters of
credit, bankers’ acceptances, surety or other bonds and similar instruments; in
each case of (i) through (viii), except the “Excluded Indebtedness” set forth on
Exhibit A attached hereto.

8.            Waivers. No provision of this Note will be deemed waived by
Holder, unless waived in a writing executed by Holder, which expressly refers to
this Note, and no such waiver shall be implied from any act or conduct of
Holder, or any omission by Holder to take action with respect to any provision
of this Note. No such express written waiver shall affect any other provision of
this Note, or cover any default or time period or event, other than the matter
as which as express written waiver has been given. Maker shall not assign or
otherwise transfer any rights or obligations under this Note without the prior
written consent of Holder. Maker waives presentment, protest, notice of protest,
notice of dishonor, diligence in collection, the benefit of any statute of
limitations and any moratorium, reinstatement, marshalling, forbearance,
valuation, stay, extension, redemption, appraisement and/or exemption, in each
case as applicable, and any and all other notices and matters of a like nature.



3

 

9.            Payments. Payments shall be made in lawful tender of the United
States to Holder at the address set forth below, or such other address as Holder
may designate. If any payment date under this Note occurs on a day that is a
Saturday, Sunday, or bank holiday in New York, NY, that payment date will be
extended automatically to the next succeeding day that is not a Saturday,
Sunday, or bank holiday in New York, NY.

10.          Notices. Every notice, demand, consent, or other communication
required or permitted under this Note will be valid only if it is in writing
(whether or not this Note expressly states that it must be in writing) and shall
be deemed to have been given and received on the day when personally delivered,
one business day after being deposited with a reputable overnight courier
service or three business days after being mailed by first class mail, return
receipt requested, to the party’s address set forth below:

 

If to Maker: Bonds.com Holdings, Inc.
c/o Bonds.com Group, Inc.
1500 Broadway, 31st Floor
New York, New York 10036               If to Holder:

  

                         

  

Either party may change its address for notice purposes by sending notice
thereof to the other party in accordance with this Section 10.

11.           Usury. Nothing herein shall be construed or so operate as to
require Maker to pay interest at a greater rate than shall be lawful. Should any
interest or other charges paid by Maker in connection with the loan evidenced by
this Note result in the computation or earning of interest in excess of the
maximum contract rate of interest which is legally permitted under applicable
law or federal preemption statutes, if Holder shall elect the benefit thereof,
then any and all such excess shall be, and the same is, hereby waived by Holder,
and any and all such excess shall be automatically credited against and in
reduction of the balance due under this indebtedness and any portion which
exceeds the balance due under this Note shall be paid by Holder to Maker.

12.           Expenses. In any mediation, arbitration, or legal proceeding
arising out of or related to this Agreement, the non-prevailing party, as
determined by a final order, judgment or decree, shall reimburse the prevailing
party, on demand, for all costs expenses, and fees incurred by such prevailing
party therein, including all reasonable attorneys’ fees.

 

13.           Governing Law. This Note shall be governed and enforced in
accordance with laws of the State of New York (without regard to conflicts of
laws principles). Maker and Holder (i) consent to the personal jurisdiction of
the state and federal courts having jurisdiction in New York, NY, (ii) stipulate
that the exclusive jurisdiction and venue for any legal proceeding arising out
of this Note is the state and federal courts having jurisdiction in New York,
NY, and (iii) waive any defense, whether asserted by motion or pleading, that
any such venue is an improper or inconvenient venue.

 



4

 

 

14.           Waiver of Jury Trial. MAKER AND HOLDER EACH WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS NOTE.

15.           Amendment; Severability. The terms of this Note may be amended or
waived in whole or in part by the written consent of Maker and a Supermajority
of the Bridge Note Holders; provided, however, that (i) the Principal Balance
and Interest Rate hereunder may not be amended or modified, and (ii) no
amendment may disproportionately and adversely affect the rights of Holder
relative to the rights of all Bridge Note Holders, in each case without the
written consent of Maker and Holder. In case any one or more of the provisions
contained in this Note shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, such other provisions of this Note and this Note
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. Any provision of this Note held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable. A “Supermajority” means the approval
or consent of Bridge Note Holders holding collectively at least sixty-six and
two-thirds percent (66.67%) in principal amount of the Bridge Notes. This Note
shall not be assigned in whole or in part by Maker or Holder without the prior
written consent of the other party; provided, however, that Holder may assign
all rights under this Note to one or more of its affiliates without prior
written consent of Maker.

16.           Headings. All headings in this Note are for convenience only and
shall be disregarded in construing the substantive provisions of this Note.

*      *      *

5

 

IN WITNESS WHEREOF, Maker has caused this Note to be issued as of the date first
written above.

 

BONDS.COM HOLDINGS, INC.      By:   Name:   Title: 



 

[Promissory Note Signature Page]

 



6

 


Schedule of Holders

•        $904,250 Promissory Note of even date herewith by Pledgor, as “Maker,”
and Mida Holdings / Daher Bonds Investment Company, as “Holder”

•        $271,275 Promissory Note of even date herewith by Pledgor, as “Maker,”
and GFINet Inc., as “Holder”

•        $271,275 Promissory Note of even date herewith by Pledgor, as “Maker,”
and Oak Investment Partners XII, Limited Partnership, as “Holder”

•        $53,200 Promissory Note of even date herewith by Pledgor, as “Maker,”
and Trimarc Capital Fund, L.P., as “Holder”

7

--------------------------------------------------------------------------------



 

